HERSEY, Judge.
We find no merit in appellant’s attack upon the sequential order in which his sentencing procedures were conducted. Particularly is this so in the absence of timely and appropriate objection. Dunman v. State, 400 So.2d 838 (Fla. 5th DCA 1981). However, the trial court assessed attorneys’ fees pursuant to Florida Rule of Criminal Procedure 3.720(d)(1) and Section 27.56(7), Florida Statutes (1981), without informing appellant of his right to a hearing to contest the amount of the public defender’s lien. Such an order is void. Hoffman v. State, 413 So.2d 150 (Fla. 4th DCA 1982).
We affirm the conviction and sentence, reverse the order on attorneys’ fees and remand to permit the trial court to reconsider the matter of attorneys’ fees after notice and hearing.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
LETTS, C.J., and ANSTEAD, J., concur.